Upon a plea in abatement to an original writ made returnable to this Court, that it was not under the seal of this Court, the Court refused to allow the writ to be amended by affixing the seal. See Bailey v. Smith, 3 Fairfield, 196. But where the seal attached to a certiorari is not the seal of the court out of which the writ issues, an amendment by affixing the right seal may be allowed. People v. Steuben C. P. 5 Wendell, 103. So if the clerk omit to affix the seal of the court to an execution, it may be amended, even after the execution has been extended on lands, and the extent recorded. Sawyer v. Baker, 3 Greenleaf, 29. An omission of the clerk’s name to a writ may be amended on payment of costa. Jenkens v. Pepoon, Colman, 55. See Revised Stat. c. 100, § 21, 22.